139 F.3d 912
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael Anthony POLK, Plaintiff-Appellant,v.CORRECTIONS CORPORATION OF AMERICA;  William Graf, Warden atCorrection Corporation of America;  James Irwin, AssistantWarden, Correction Corporation of America;  James Perry,Chief of Security, Correction Corporation of America;  (NFN)Bolin, Doctor;  and CarolL St. Clair, R.N., Defendants-Appellees.
No. 97-3092.
United States Court of Appeals, Tenth Circuit.
Feb. 25, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Michael Anthony Polk, a federal prisoner, appeals from the dismissal of his pro se civil rights complaint seeking damages for "medical malpractice."   Without reference to the Eighth Amendment or any other constitutional provision, he alleged while he was in the Detention Facility at Leavenworth, Kansas, operated by the Corrections Corporation of America (Corporation), a dentist removed four wisdom teeth.  Mr. Polk summarily claimed this procedure resulted in subsequent injuries, and he sued not only the Corporation but also the Warden and Assistant Warden at USP Leavenworth, the dentist, and a nurse.  Finding Mr. Polk failed to set forth a Constitutional basis for his claim or a contention the actions of the defendants were intentional, the district court summarily dismissed the action.  We AFFIRM the decision for the reasons given by the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3